Citation Nr: 1748245	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.

2. Entitlement to an increased rating for a left ankle disability, currently evaluated as 30 percent disabling.

3. Entitlement to total rating for compensation purposes based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board previously remanded these matters in June 2014.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

The Board notes that in this case, while the RO reopened the Veteran's claim of entitlement to service connection for a right knee disability, claimed as secondary to a left ankle disability, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1. The Veteran was denied a claim to reopen his request for entitlement to service connection for right knee disability, to include as secondary to a service-connected left ankle disability, in a March 2007 Board decision.  He did not submit a timely appeal and therefore the March 2007 Board decision became final.

2. Evidence received since the March 2007 Board decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3. The Veteran's left ankle disability has been manifested by pain, with no ability to dorsiflex and plantar flexion limited to 30 degrees; ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with other deformity is not exhibited.

4. The Veteran does not meet the schedular criteria for a TDIU.

5. The Veteran's service-connected left ankle disability is not shown by the competent evidence of record to result in an inability to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The March 2007 Board decision, which denied the Veteran's claim to reopen his request for entitlement to service connection for right knee disability, to include as secondary to a service-connected left ankle disability, is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2. Evidence received since the March 2007 Board decision is not new and material and, therefore, the claim for entitlement to service connection for right knee disability, to include as secondary to service-connected left ankle disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for an evaluation in excess of 30 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2016).

4. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regarding whether there is new and material evidence to reopen the Veteran's claim for a right knee disability, to include as secondary to a service-connected left ankle disability, compliant notice was provided to the Veteran in May 2005.  Regarding the Veteran's TDIU claim, compliant notice was provided in December 2014.  

Finally, regarding the Veteran's entitlement to an increased rating for a left ankle disability, currently evaluated as 30 percent disabling, compliant notice was provided in December 2009.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, efforts to obtain the Veteran's Social Security Administration (SSA) records were completed and a VCAA notice letter for the issue of entitlement to TDIU and a notice letter for the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a right knee disability as secondary to a left ankle disability was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in May 2010 and February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	New and Material Evidence

In general, Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

Right Knee Disability to Include as Secondary to a Service-Connected Left Ankle Disability - Old and New Evidence Considered as a Whole

The Board finds that new and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for a right knee disability, to include as secondary to a left ankle disability.  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.

The Veteran's claim for service connection for a right knee disability was denied by the RO in December 1985 and June 1998.  In the March 2007 Board decision, the Board denied reopening the Veteran's claim to entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability, because evidence submitted failed to show an etiological relationship between any right knee disorder and the service connected left ankle fracture residuals.  This decision was not appealed within the time limit prescribed by regulation.  See 38 C.F.R. § 20.1100.  As the Veteran did not timely perfect his appeal on this issue, the Board finds that the March 2007 Board decision is final.

The new evidence received after the March 2007 Board decision includes, in relevant part, VA treatment records showing reports of treatment and evaluation for right knee degenerative joint disease.  It was established that the Veteran's right knee disability was commensurate with the Veteran's age.  

Although the above cited evidence is new, in that it was not of record as of the time of the March 2007 Board decision, the Board finds that it is not material because it does not raise a reasonable possibility of substantiating the claim. The evidence does not show that the Veteran's current disability of right knee degenerative joint disease was caused or aggravated by the Veteran's service-connected left ankle disability. 

In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability including by triggering VA's duty to provide an examination. Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is denied. 

III.	Increased Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Left Ankle Disability

The Veteran submitted a claim for an increased rating in November 2009.  His left ankle disability has been evaluated as 30 percent disabling under DC 5270. 

Under DC 5270, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

In March 2010, the Veteran saw his treating VA physician for evaluation of arthralgias.  The Veteran stated that he walked 5 hours per day, but in the past year had increased pain in the right knee, hip, both ankles, lower back and neck, and was no longer able to do as much walking.  He avoided taking any pain medication.  Upon examination, the Veteran had a limping gait, and walked with a cane.  There were no ankle effusions and his ankles had reduced range of motion.  The Veteran was diagnosed with arthralgias, likely related to traumatic arthropathy. 

In May 2010, the Veteran was afforded a VA examination for his increased rating claim.  The examiner noted that in 1984, the Veteran's ankle was fused.  The Veteran stated that his ankle had worsened in the last year with symptoms of constant pain in the inside of the ankle joint, and pain that radiated to his toes.  Upon examination, the left ankle showed no deformity, giving way, weakness, dislocation or subluxation, locking episodes, or effusions.  There was instability, stiffness, decreased speed of joint motion, and flare-ups.  Flare-ups were severe, weekly and lasted for hours.  Symptoms of inflammation were redness, swelling and tenderness.  There was no objective evidence of pain with active motion on the left side.  Range of motion testing showed that the left ankle was unable to dorsiflex, as it could not plantar flex less than 12 degrees.  Plantar flexion was from 12 to 26 degrees.  The left ankle had stable ankylosis and was fixed in adduction.  
In March 2012, the Veteran testified at a Board hearing that medication for his ankle did not work.  He said that when he used to work, he would have to be carried due to his ankle.  The Veteran used a cane as support.

In February 2015, the Veteran was afforded another VA examination for his increased rating claim.  The examiner noted a diagnosis of ankylosis of left ankle, subtalar or tarsal joint.  The Veteran stated that his ankle was always somewhat painful with flare-ups.  Flare-ups lasted about 10 minutes.  The Veteran reported that he experienced functional loss or impairment because he avoided certain actions due to fear of provoking painful flare-ups.  Upon examination, range of motion testing showed that the left ankle was unable to dorsiflex, as it could not plantar flex less than 10 degrees.  Plantar flexion was from 10 to 30 degrees.  The Veteran could not do deep knee bends, squat, or climb ladders and walking was limited to several blocks before needing to rest.  Pain was noted on examination and caused functional loss.  There was evidence of pain with weight-bearing and tenderness on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The Veteran exhibited less movement than normal due to ankylosis, adhesions and disturbance of locomotion.  The examiner noted ankylosis in plantar flexion at 10 degrees in good weight-bearing position.  The left ankle was unstable and used a cane.  There was no crepitus.  

The examiner also found that he was unable to determine whether pain weakness fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation because the Veteran had good days and bad days with his left ankle range of motion.  In addition, the examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups without resorting to mere speculation because again, the Veteran had good days and bad days with his left ankle range of motion.  There was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions of range of motion.        

The evidence indicates that the symptoms of the Veteran's left ankle disability most closely approximate those listed in the criteria for a 30 percent disability rating.

The above evidence shows that there is left ankle ankylosis, with no ability to dorsiflex as it could not plantar flex less than 12 degrees and plantar flexion was limited to 30 degrees.  Though the May 2010 VA examiner noted instability, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness in the left ankle, the May 2010 examiner also noted no pain on motion.  The February 2015 examiner noted pain on examination which caused functional loss and pain with weight-bearing.  However, the examiner was unable to determine whether pain weakness fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation because the Veteran had good days and bad days with his left ankle range of motion.  In addition, the examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups without resorting to mere speculation because again, the Veteran had good days and bad days with his left ankle range of motion.   

As the Veteran is receiving an evaluation greater than the maximum rating for limitation of motion, the provisions of DeLuca are not for application.  The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effect of pain and dysfunction in evaluating the left ankle disability.  However, in Johnston, 10 Vet. App. at 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable. 

The Board notes that the Veteran is competent to report any functional loss and/or impairment due to his ankle symptoms.  There is nothing to explicitly contradict his reports, and his reports are otherwise consistent with the evidence of record.  Hence, his reports of functional loss are deemed to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Regardless of the competent and credible reports of functional loss, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's ankle symptoms have not met or approximated the criteria for a 40 percent rating under DC 5270.  At no pertinent time during the appeal does the evidence show ankle ankylosis in plantar flexion of more than 40 degrees, dorsiflexion of more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity. 

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  Thus, the claim for an evaluation in excess of 30 percent for a left ankle disability must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV.	TDIU

The Veteran contends that he is unable to work as a result of his service-connected left ankle disability.  He reported that he stopped working as a carpenter in April 1997 due to pain in his left ankle. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Service connection is in effect for a left ankle disability, rated as 30 percent disabling.  As the Veteran's single service-connected disorder is not rated as 60 percent or greater, the schedular percentage criteria for TDIU are not met.  38 C.F.R. § 4.16 (a).

In addition, the Board finds that the evidence establishes that his service-connected disability has not rendered him unable to secure or follow a substantially gainful occupation during the pendency of the claim.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose, 4 Vet. App. 361 (1993).  

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.  Factors to be considered are a Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran is currently retired.  The application for unemployability benefits which he submitted in October 2014 indicates that he completed 4 years of college.  A VA joints exam dated in June 2003 indicates that his degree is in art and earth science.  The Veteran las worked as a self-employed carpenter in April 1997.  

In the May 2010 joints VA examination, the examiner noted that the Veteran retired in 1997 due to age eligibility or duration of work.  The examiner stated that the Veteran's left ankle disability had significant effects on his usual occupation and he had decreased mobility with problems with lifting and carrying and pain.  The Board notes that the examiner did not opine as to the Veteran's ability to perform sedentary work.

At the March 2012 Board hearing, the Veteran testified that he was unable to find work or employment due to his conditions.  He stated that he stopped working because it was getting to the point where he was being carried on the job.  

The Board has carefully considered the Veteran's statements regarding the effects of his disability on his employability.  The evidence shows that the Veteran can no longer work in his previous position as a carpenter, and the Veteran's employment history reflects that the majority of his work experience has been in that field.  However, while the Veteran may not be able to work as a carpenter or in a similar position, which certainly limits his employment opportunities, the evidence does not reflect that he is precluded from securing employment in a sedentary job which does not require lifting and carrying.  

There is no probative medical evidence of record which states that the Veteran's left ankle disability prevents him from securing or following a substantially gainful occupation.  Although the evidence reveals that the Veteran has some restrictions in his ability to lift and carry objects, the medical evidence of record does not reflect that these restrictions render him unable to secure substantially gainful employment.

For the foregoing reasons, the Board concludes that a preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).


ORDER

1. As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability, the appeal is denied.

2. Entitlement to an increased rating for a left ankle disability, currently evaluated as 30 percent disabling is denied.

3. Entitlement to total rating for compensation purposes based on individual unemployability (TDIU) due to a service-connected disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


